J-A23021-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
    CAMOY MCCALPIN                             :
                                               :
                      Appellant                :   No. 1636 EDA 2016

              Appeal from the Judgment of Sentence April 1, 2016
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0009533-2014


BEFORE:      PANELLA, J., DUBOW, J., and FITZGERALD, J*

MEMORANDUM BY DUBOW, J.:                             FILED DECEMBER 11, 2017

        Appellant, Camoy McCalpin, appeals from the Judgment of Sentence

entered in the Court of Common Pleas of Philadelphia County on April 1,

2016, after the trial court found him guilty of Firearms not to be Carried

Without a License (“Carrying a Firearm Without a License”) and Carrying

Firearms on Public Streets in Philadelphia.1 After careful review, we affirm.

        The factual and procedural history is as follows.     On June 24, 2015,

Kareema Cousin visited Natasha Robinson and Ms. Robinson’s paramour,

Kiree Davis, at 1709 South Yewdell Street in Philadelphia, Pennsylvania. Ms.

Robinson rented a room in the house from Appellant, who owned the

property and acted as landlord.           Shortly after Ms. Cousin arrived at the


____________________________________________


1   18 Pa.C.S. § 6106(a)(1) and 18 Pa.C.S. § 6108, respectively.


____________________________________
*    Former Justice specially assigned to the Superior Court.
J-A23021-17



house, Appellant arrived at the house to discuss some issues that were

transpiring between Ms. Robinson and another tenant that lived in the

house.

     Ms. Cousin observed Appellant drive up to the house in a vehicle, pull

a bag with a shoulder strap out of the vehicle, put the shoulder bag on, and

enter the house.    While standing in the living room, Appellant and Ms.

Robinson began to argue, and Appellant instructed Ms. Robinson to leave.

During this confrontation, Ms. Cousin and Mr. Davis were sitting on the

couch.   Ms. Cousin saw Appellant go briefly into the kitchen and quickly

return to the living room. According to Ms. Cousin, Ms. Robinson threatened

to call the police and attempted to open the door but Appellant pushed her

out of the way. At this point, Ms. Cousin and Mr. Davis both stood up and

Ms. Cousin observed Appellant pull a handgun out of his shoulder bag.

Appellant pointed the handgun first at Ms. Robinson, then at Mr. Davis, then

at Ms. Cousin, and then back again at Mr. Davis and Ms. Robinson.        Ms.

Cousin heard Appellant say “Don’t move!”        N.T. Trial, 1/29/16, at 29.

Despite Appellant’s demand, Ms. Cousin, Ms. Robinson, and Mr. Davis fled

the home and called the police.

     Police Officer Tiffany Sinclair responded to the call, entered the home,

and recovered a black and silver .45 Caliber Ruger handgun from inside the

shoulder bag.   The police later determined the handgun to be loaded and

operable. Appellant did not have a license to carry the firearm.




                                    -2-
J-A23021-17



       During the bench trial, Appellant testified on his own behalf. Appellant

testified that he was coming over to the house with the intent of evicting Ms.

Robinson. Appellant stated that during the fight he went to the kitchen to

get the handgun from a locked storage room where he stored his tools.

       On January 29, 2016, the trial court found Appellant guilty of Carrying

a Firearm Without a License and Carrying Firearms on Public Streets in

Philadelphia. The court subsequently sentenced Appellant to an aggregate

term of six to twenty-three months’ incarceration followed by two years of

probation.2

       Appellant timely appealed. Both Appellant and the trial court complied

with Pa.R.A.P. 1925.

       Appellant raises the following issue for our review:

          Did not the lower court err by finding sufficient evidence to
          establish violations of sections 6106 and 6108 of the
          [U]niform [F]irearms [A]ct, where the lower court found
          [Appellant] acted with “reasonable force” in pointing a
          firearm at the boarders of his rooming house who “blocked
          [Appellant] from leaving the property” that he lawfully
          owned, as the lower court erred in finding [Appellant]’s
          rooming house was not his fixed place of business, and
          erred by finding sufficient evidence that Mr. McCalpin
          carried the firearm on the streets of Philadelphia?

Appellant’s Brief at 4.



____________________________________________


2 The trial court found Appellant not guilty of Recklessly Endangering
Another Person and Simple Assault.



                                           -3-
J-A23021-17



      When reviewing a challenge to the sufficiency of the evidence, we

must view all of the evidence admitted at trial in the light most favorable to

the verdict winner, and determine if there is sufficient evidence to enable the

fact-finder to find every element of the crime beyond a reasonable doubt.

Commonwealth v. Lopez, 57 A.3d 74, 79 (Pa. Super. 2012).                  “The

Commonwealth may sustain its burden of proving every element of the

crime beyond a reasonable doubt by means of wholly circumstantial

evidence.”   Id.   (citation and quotation omitted). We may not weigh the

evidence and substitute our judgment for the fact-finder. Id. Rather, “it is

for the fact finder to make credibility determinations, and the finder of fact

may believe all, part, or none of a witness's testimony.” Commonwealth

v. Mack, 850 A.2d 690, 693 (Pa. Super. 2004) (citation omitted).            “In

addition, we note that the facts and circumstances established by the

Commonwealth need not preclude every possibility of innocence.              Any

doubts regarding a defendant's guilt may be resolved by the fact-finder

unless the evidence is so weak and inconclusive that as a matter of law no

probability of fact may be drawn from the combined circumstances.”          Id.

(citation and quotation omitted).

      The trial court found Appellant guilty of Carrying a Firearm Without a

License pursuant to 18 Pa.C.S. § 6106, which provides, in pertinent part:

         [A]ny person who carries a firearm in any vehicle or any
         person who carries a firearm concealed on or about his
         person, except in his place of abode or fixed place of
         business, without a valid and lawfully issued license under
         this chapter commits a felony of the third degree.

                                     -4-
J-A23021-17



18 Pa.C.S.A. § 6106(a)(1).     In order to convict a defendant for carrying a

firearm without a license, the Commonwealth must prove: “(a) that the

weapon was a firearm, (b) that the firearm was unlicensed, and (c) that

where the firearm was concealed on or about the person, it was outside his

home or place of business.” Commonwealth v. Parker, 847 A.2d 745, 750

(Pa. Super. 2004) (citation and quotation omitted).         See 18 Pa.C.S. §

6106(a).

     The trial court also found Appellant guilty of Carrying Firearms on

Public Streets in Philadelphia pursuant to 18 Pa.C.S. § 6108, which provides:

           No person shall carry a firearm, rifle or shotgun at any
           time upon the public streets or upon any public property in
           a city of the first class unless:

             (1) such person is licensed to carry a firearm; or

             (2) such person is exempt from licensing under section
             6106(b) of this title (relating to firearms not to be
             carried without a license).

18 Pa.C.S.A. § 6108. In order to convict a defendant for Carrying Firearms

on Public Streets in Philadelphia, the Commonwealth must prove that

Appellant was carrying a firearm on the public streets of Philadelphia and

that he was neither licensed to do so nor exempt from the licensing

requirement. Commonwealth v. Baldwin, 985 A.2d 830, 833 (Pa. 2009).

     Here, there is no dispute that Appellant possessed an unlicensed

firearm. However, Appellant avers that the Commonwealth failed to prove

that he possessed that firearm outside his “fixed place of business,” as



                                      -5-
J-A23021-17



required by 18 Pa.C.S. § 6106(a), and “upon the public streets,” as required

by 18 Pa.C.S. § 6108.      Appellant’s Brief at 19; 36.   Appellant argues the

evidence established that he obtained the gun from a locked storage closet

inside the house, and the house was Appellant’s “fixed place of business,” as

he was the owner and landlord.      Id. at 29. Appellant further argues that

there was insufficient evidence to prove that he possessed the firearm

outside of the house on public streets. Id. at 31. We disagree.

      The trial court heard evidence that Ms. Cousin observed Appellant

drive up to the house in a vehicle, remove a shoulder bag from the vehicle,

enter the house with the shoulder bag, and subsequently pull a handgun out

of the shoulder bag. The trial court found that “Appellant was not credible in

his assertion that the gun was already on the premises when the incident

took place.”    Trial Court Opinion, filed 10/20/16, at 5.   Consequently, the

trial court concluded that “[Appellant] had actual physical possession of this

firearm when he brought it to the house and pointed it at the complainants.”

Id. at 6.

      As stated above, the Commonwealth may sustain its burden of proving

every element of a crime by wholly circumstantial evidence. Lopez, supra

at 79.      Our review of the record supports the trial court’s reasonable

inference that the firearm was inside the shoulder bag when Appellant drove

up to the house and, therefore, Appellant possessed the firearm outside of

the house on public streets. See Commonwealth v. Hopkins, 747 A.2d

910, 918 (Pa. Super. 2000) (concluding that circumstantial evidence was

                                     -6-
J-A23021-17



sufficient to support the reasonable inference that Appellant traveled at least

some distance on a public street to access the front entryway of a home);

Commonwealth v. Ford, 461 A.2d 1281, 1287 (Pa. Super. 1983) (stating

evidence that defendant removed pistol from his pants shortly after entering

house, giving rise to the inference that he possessed firearm while walking

to the house on a public street, was sufficient to sustain conviction for

carrying a firearm on public streets).

      Because the evidence was sufficient to establish that Appellant carried

the weapon outside of the house, we need not address Appellant’s

argument that the house was his “fixed place of business,” and therefore a

place where he was permitted to carry an unlicensed firearm pursuant to 18

Pa.C.S. § 6106(a).

      The Commonwealth presented evidence that Appellant carried a

firearm without a license outside of the house on a public street in

Philadelphia, and therefore presented sufficient evidence to convict Appellant

of Carrying Firearms Without a License and Carrying Firearms on Public

Streets in Philadelphia. We, thus, affirm Appellant’s Judgement of Sentence.

      Judgement of Sentence Affirmed.




                                     -7-
J-A23021-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/2017




                          -8-